Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perkins et al. (US Patent Application Publication No. 2016/0037870). With regard to Claim 1, Perkins discloses a watch (150) comprising: a watch body comprising: a housing (154, 300); a channel (156, 315); a recess (320); and a button (330) within the recess; and a watch band comprising: a band portion (1220); an attachment element (205, 1200) for insertion into the channel; and a locking mechanism (220) moveable within the attachment element, wherein, as the attachment element is partially inserted into the channel, the housing is configured to engage a sloped surface (Fig. 8A) of the locking mechanism to move the locking mechanism into the attachment element, and wherein, as the locking mechanism is within the recess, the housing is configured to engage a lateral surface (Fig. 8A) of the locking mechanism to limit movement of the attachment element within the channel.
With regard to Claim 2, Perkins discloses the watch band further comprising a spring element (250) biasing the locking mechanism away from the attachment element.
With regard to Claim 3, Perkins discloses the sloped surface forming a chamfer (Fig. 8A) joining a top surface of the locking mechanism to the lateral surface.
With regard to Claim 4, Perkins discloses (in Fig. 8B) the locking mechanism being configured to protrude on only one side of the attachment element.
With regard to Claim 5, Perkins discloses the button being biased away from the locking mechanism and moveable within the recess to push the locking mechanism into the attachment element.
With regard to Claim 6, Perkins discloses the locking mechanism defining: an outer side (Fig. 8A) facing the band portion and having a first height (Fig. 8A); and an inner side opposite the outer side and having a second height (Fig. 8A), less than the first height.
With regard to Claim 7, Perkins discloses the band portion comprising braided strands (Fig. 22B) (Fig. 22B) that are positioned within the attachment element and across the locking mechanism.
With regard to Claim 8, Perkins discloses the housing being configured to engage the sloped surface of the locking mechanism with an edge that is at an oblique angle with respect to a direction of travel of the attachment element within the channel.
With regard to Claim 9, Perkins discloses a watch band comprising: an attachment element (205, 1200) for insertion into a channel (156, 315) of a housing (154, 300); and a locking mechanism (220) moveable within the attachment element between: a first configuration with a sloped surface (Fig. 8A) of the locking mechanism protruding from a surface of the attachment element; a second configuration with a top surface (Fig. 8A) of the locking mechanism biased against a wall of the channel, wherein the locking mechanism is configured to transition from the first configuration to the second configuration by engaging the housing with the sloped surface, the sloped surface extending from the top surface; and a third configuration with the locking mechanism extended into a recess (320) of the watch housing.
With regard to Claim 10, Perkins discloses the watch band further comprising a spring element (250) biasing the locking mechanism away from the attachment element.
With regard to Claim 11, Perkins discloses the locking mechanism further defining a lateral surface (Fig. 8A) configured to engage the recess while the locking mechanism is in the third configuration; and the sloped surface forms a chamfer (Fig. 8A) joining a top surface of the locking mechanism to the lateral surface.
With regard to Claim 12, Perkins discloses the chamfer joining the top surface to form an edge that is at an oblique angle (Fig. 8A) with respect to a direction of travel of the attachment element within the channel.
With regard to Claim 13, Perkins discloses (in Fig. 8B) the locking mechanism being configured to protrude on only one side of the attachment element.
With regard to Claim 14, Perkins discloses the locking mechanism defining: an outer side (Fig. 8A) facing into the channel and having a first height (Fig. 8A); and an inner side opposite the outer side and having a second height (Fig. 8A), less than the first height.
With regard to Claim 15, Perkins discloses braided strands (Fig. 22B) (Fig. 22B) being positioned within the attachment element and across the locking mechanism, the braided strands (Fig. 22B) extending out of and away from the attachment element.
With regard to Claim 16, Perkins discloses a watch band comprising: a band portion (1220); and a locking mechanism (220) at an end of the band portion, the locking mechanism comprising: a top surface; a lateral surface (Fig. 8A), wherein the top surface meets the lateral surface on an outer side (Fig. 8A) of the locking mechanism; and a sloped surface (Fig. 8A), wherein the sloped surface joins the top surface to the lateral surface on an inner side of the locking mechanism.
With regard to Claim 17, Perkins discloses an attachment element (205, 1200), the locking mechanism being moveable within the attachment element; and a spring element (250) biasing the locking mechanism away from the attachment element.
With regard to Claim 18, Perkins discloses the band portion comprising braided strands (Fig. 22B) that are positioned within the attachment element and across the locking mechanism.
With regard to Claim 19, Perkins discloses the sloped surface forming a chamfer (Fig. 8A) joining a top surface of the locking mechanism to the lateral surface.
With regard to Claim 20, Perkins discloses an outer side (Fig. 8A) having a first height (Fig. 8A); and an inner side has a second height (Fig. 8A), less than the first height. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses timepieces, similar to Applicant’s claimed invention, having bands and attachment systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833